Case 1:21-cv-00054-CFC Document 3 Filed 05/12/21 Page 1 of 11 PageID #: 57




                                              •
     Al Moroccan Empire Consulate at New Jersey state republic
                         Moorish Divine and National Movement of the World
               Northwest Amexem/ Northwest Africa/ North America/ "The North Gate"
                                  ~ Temple of the Moon and Sun ~
                              ~ Societas Republica Ea Al Maurikanos ~                     2 1 - 54
                      The True and De jure Natural Peoples~ Heirs of the Land
                                      40.7475569" N, 74.2586082" W
                                            Affidavit of Fact
                                       Consular Court
                                      International Document
                          WRIT OF QUO WARRAN TO
          Notice to Agent is Notice to Principal -Notice to Principal is Notice to Agent

                     Certified Mail Article No #7020 1290 0000 5622 3256

                    19th day of Ramadan, 1442 M.C.Y. [May 1, 2021 C.C.Y.]

Cohn F. Connolly (acting as) Magistrate
UNITED STATES DISTRICT COURT (Inc.)
                                                                cs □��@
District of Delaware                                         [ Mli.Y HlOl:1 I
844 N. King Street, Unit 31, Room 4124, 4B
Wilmington, Delaware [Near 19801-3555]                    U.S. DISTRICT COURT
                                                         DISTRICT OF DELAWARE
Joelle P. Hitch (acting as) Magistrate of                                           RESPONDENT
Family Court                                                           Al Moroccan Empire Consulate
STATE OF DELAWARE (Inc.)                                                       at New Jersey Republic
500 North King Street, Suite 9400                                       Consul-General - El, Jaleel-Hu
Wilmington, Delaware [19801]                                 On behalf of Yasmintheresa Garsiyya-Bey
                                                                          Yasiin Maleek Garsiyya Bey
                                                                                        P.O. Box 760
                                                                  South Orange, New Jersey Republic
                                                                   [07079] consulate@treatyrights.org
Marta Dybowski (acting as)
Attorney for COUPER SMITH-HAGANS
LAW OFFICE OF DENISE D. NORDHEIMER, LLC
200 I Baynard Boulevard
Wilmington, Delaware [19802]

Couper Smith-Hagans (U.S. citizen) Alleged father of child
29523 Olympic Drive
Menifee, California 92585


Re: Misrepresented Instruments-PETITION FOR CUSTODY in the FAMILY COURT OF
THE STATE OF DELAWARE/ Complaint - No. CN20-02933; Petition No. 20-13401


                                       Stare Decisis Law
       See Louisville v. Motley, 211 U.S. 149, 29 S.Ct. 42 (ffany tribunal.finds absence of
proof of jurisdiction over a person subject-matter, the case must be dismissed. The accuser bears
the burden ofproof beyond a reasonable doubt")




                                               Page 1 of 6

                     Certified Mail Article No #7020 1290 0000 5622 3256
Case 1:21-cv-00054-CFC Document 3 Filed 05/12/21 Page 2 of 11 PageID #: 58
Case 1:21-cv-00054-CFC Document 3 Filed 05/12/21 Page 3 of 11 PageID #: 59
Case 1:21-cv-00054-CFC Document 3 Filed 05/12/21 Page 4 of 11 PageID #: 60
Case 1:21-cv-00054-CFC Document 3 Filed 05/12/21 Page 5 of 11 PageID #: 61
Case 1:21-cv-00054-CFC Document 3 Filed 05/12/21 Page 6 of 11 PageID #: 62
Case 1:21-cv-00054-CFC Document 3 Filed 05/12/21 Page 7 of 11 PageID #: 63
Case 1:21-cv-00054-CFC Document 3 Filed 05/12/21 Page 8 of 11 PageID #: 64
Case 1:21-cv-00054-CFC Document 3 Filed 05/12/21 Page 9 of 11 PageID #: 65
Case 1:21-cv-00054-CFC Document 3 Filed 05/12/21 Page 10 of 11 PageID #: 66
Case 1:21-cv-00054-CFC Document 3 Filed 05/12/21 Page 11 of 11 PageID #: 67
